Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vanessa Spence appeals the district court’s order granting summary judgment in favor of Wal-Mart Stores East, LP and closing her civil action.* On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 84(b). Because Spence’s informal brief does not challenge the basis for the district court’s disposition, Spence has forfeited appellate review of the court’s order. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 This case was decided by a magistrate judge with the parties’ consent pursuant to 28 U.S.C. § 636(c) (2012).